Appeal by defendant from a judgment of the Supreme Court, Kings County, entered March 18, 1964 on his plea of guilty, convicting him of attempted violation of the provisions of subdivision 3 of section 1751 of the Penal Law (relating to narcotics) and imposing sentence upon him as a second felony offender. Judgment reversed on the law and the facts; defendant’s motion to withdraw his plea of guilty and to substitute a plea of not guilty to the indictment granted; and action remanded for trial. The defendant protested his innocence on a number of occasions prior to sentence, as well as at the time of sentence. He also moved to withdraw his plea of guilty prior to sentence. Under all the circumstances disclosed, and in the absence of any claim of prejudice by the People, we are of the opinion that the denial of the application constituted an improvident exercise of discretion. Christ, Acting P. J., Hill, Rabin, Hopkins and Benjamin, JJ., concur.